Mr. Presiding Justice Gary on petition for rehearing. The original opinion proceeded upon the assumption, the truth of which was emphatically asserted in the brief of the appellants, and not denied in the brief of the appellee, that Lenore P. Pfau had not been repaid the sum of $750. The petition for a rehearing now, for the first time, presents the question whether that sum is not" satisfied in another way. Such a method of presenting a case is not-permissible. Even a reply brief may not present new points. McDonald v. Logi, 143 Ill. 487. Much less a petition for rehearing. Marthaler v. Druiding, 58 Ill. App. 336; Gaines v. Williams, 146 Ill. 450; Stein, feld v. Taylor, 51 Ill. App. 399. A rehearing is not of right, but discretionary. Supreme Lodge v. Dalberg, 138 Ill. 508. The petition is denied.